Citation Nr: 9932713	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-20 796	)	DATE
	)
	)


THE ISSUE

Whether the attorney fee agreement is reasonable.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1968.

In a rating decision in May 1991, service connection for 
Reiter's syndrome was denied.  In June 1991, the Department 
of Veterans Affairs (VA) Regional Office (RO) received notice 
of disagreement (NOD) with the determination and issued to 
the veteran a statement of the case (SOC).  The veteran 
thereafter perfected the appeal.  In July 1992, the Board of 
Veterans' Appeals (Board) remanded the issue to the RO for 
additional development.

In August 1992, the veteran filed an informal claim for 
service connection for post-traumatic stress disorder (PTSD).  
In two separate rating decisions in May 1993, the RO 
confirmed and continued the denial of service connection for 
Reiter's syndrome and granted service connection for PTSD, 
evaluated at 10 percent, effective September 2, 1992.  In 
July 1993, the RO received NOD with the percentage rating 
assigned for PTSD and issued a SOC.  The veteran perfected 
the appeal.  In January 1995, the RO, pursuant to a hearing 
officer's decision, increased the evaluation assigned for 
PTSD from 10 to 30 percent, effective September 2, 1992.  

In March 1996, the Board affirmed the denial of entitlement 
to service connection for Reiter's syndrome, but increased 
the disability rating for PTSD from 30 to 70 percent.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter referred to as 
the Court).

In October 1996, the Board received the attorney and 
veteran's August 1996 fee agreement.  In part, the fee 
agreement stated that the veteran had retained the attorney 
as his representative and that the veteran agreed to pay a 
fee equal to thirty percent (30 percent) of the total amount 
of any past-due benefits awarded on the basis of the claim.  
It was also determined that the contingent fee was to be paid 
by the veteran directly to the attorney from any past-due 
benefits awarded and the contingent fee would not be withheld 
from past-due benefits awarded by VA.  With respect to fees 
received under the Equal Access To Justice Act (EAJA), the 
parties agreed that in the event the Court granted an award 
of benefits, an offset would be made against the entitlement 
paid under the Attorney/Client Contingent Fee Contract of 
Attorney's percentage of past-due benefits, in the amount of 
the sum of the attorney fees awarded by the Court under the 
provisions of EAJA.  The parties also agreed that in the 
event the Court remanded the case, no offset would be made 
against the entitlement paid under the Attorney/Client 
Contingent Fee Contract of Attorney's percentage of past-due 
benefits and the amount of the sum of the attorney fees 
awarded by the Court under the provisions of EAJA, if there 
is ultimate successful recovery of past-due benefits for the 
veteran.  The agreement was dated, signed by the attorney and 
veteran, and contained the veteran's claims file number.  

In granting the parties joint motion for a remand, by a March 
1997 Order, the Court vacated the Board's March 1996 decision 
which denied service connection for Reiter's syndrome and 
remanded the issue for further adjudication in accordance 
with the joint motion.  The Court affirmed the Board's 
decision granting a 70 percent disability rating for PTSD, 
but remanded the issue of entitlement to a disability rating 
greater than 70 percent for PTSD for further adjudication in 
accordance with the joint motion.  [citation redacted].


The record then shows that in June 1997 an EAJA award in the 
amount of $11,450.00 was paid to the veteran and attorney, 
and in September 1997, the veteran and attorney submitted a 
VA Form 22a, which was executed in March 1997, appointing the 
attorney as the veteran's representative before the VA.  

On appellate review, in October 1997, the Board affirmed the 
RO's denial of entitlement to service connection for Reiter's 
syndrome and remanded the issue of entitlement to an 
increased evaluation in excess of 70 percent for PTSD.  The 
veteran again appealed to the Court.  

In December 1997, the veteran and attorney submitted an 
updated fee agreement, which reiterated provisions previously 
agreed to in the August 1996 fee agreement.  The agreement 
provided that a contingent fee was to be paid by the veteran 
directly to the attorney from any past-due benefits awarded 
on the basis of the claim.  The contingent fee would not be 
withheld from past-due benefits awarded by VA, and, in 
relevant part, regarding EAJA fees, the fee agreement 
provided that the veteran agreed that in the event the Court 
remands veteran's case, no offset will be made against the 
entitlement paid under the Attorney/Client Contingent Fee 
Contract of Attorney's percentage of past-due benefits in the 
amount of the sum of the attorneys fees awarded by the Court 
under the provisions of EAJA, if there is ultimate successful 
recovery of past-due benefits for the Client.

In July 1998, the parties again submitted a joint motion for 
remand and the Court granted the motion.  The Court vacated 
the Board's October 1997 decision that denied service 
connection for Reiter's syndrome and remanded the matter to 
the Board.  

In an August 13, 1998 rating action, the RO increased the 
PTSD evaluation from 70 percent to 100 percent, effective 
September 2, 1992.  In a November 1998 decision, the Board 
confirmed and continued the denied of entitlement to service 
connection for Reiter's syndrome.  

In January 1999, the veteran and attorney entered into 
another fee agreement that, in essence, reiterated provisions 
previously agreed to in the August 1996 and December 1997 fee 
agreements. 

By a notification letter dated in February 1999, the Deputy 
Chief Counsel of Legal Affairs (the Deputy Chief Counsel) 
acknowledged receipt of the December 1997 fee agreement, 
which provided, inter alia, that in return for representing 
the veteran before the Court and VA, the veteran agreed to 
pay the attorney a fee equal to 30 percent of the total 
amount of any past-due benefits he was awarding concerning 
his VA claim.  The Deputy Chief Counsel also noted that the 
fee agreement provided that EAJA fees may be sought for work 
performed before the Court.  Specifically, the fee agreement 
provided that "in the event the Court grants an award of 
benefits, if there is ultimate successful recovery of past-
due benefits for the Client, an offset will be made against 
the entitlement paid under the Attorney/Client Contingent Fee 
Contract of Attorney's percentage of past-due benefits, in 
the amount of the sum of the attorney fees awarded by the 
Court under the provisions of EAJA."  The agreement also 
provided that there would be no such a setoff if the Court 
remanded the veteran's case.  It was then noted that in March 
1997, the Court entered an Order granting a motion to vacate 
that part of the March 1996, decision of the Board that 
denied: (1) service connection for Reiter's syndrome; and (2) 
an increased disability rating in excess of 70 percent for 
PTSD.  The Order also remanded the case to the Board.  
Thereafter, in October 1997, the Board denied the veteran's 
claim for service connection for Reiter's syndrome and 
remanded the PTSD issue to RO for additional medical 
development.  

The Deputy Chief Counsel also noted that in an August 13, 
1998 rating action, the RO increased to 100 percent from 
70 percent the evaluation for PTSD, effective September 2, 
1992.  Eligibility for Dependents' Educational Assistance 
from August 13, 1998 was granted, too.  He then stated that 
according to information contained in the claims folder, in 
1997, the attorney was issued an EAJA fee in the amount of 
$11,450.00 following the Court's action and in September 
1998, the veteran was issued an award of past-due benefits in 
the amount of $62,728.73.  He then pointed out that under the 
terms of the agreement the attorney had received or would 
receive $18,818.62, or 30 percent of that amount, making the 
attorney's total fee in this case $30,268.62.  The Deputy 
Chief Counsel then stated because the fee agreement did not 
provide that the contingent fee payment from past-due 
benefits would be offset by an EAJA award concerning the 
Court work if the Court remanded the veteran's case, the 
Board would be asked to review the fee agreement for 
reasonableness on its own motion pursuant to 38 U.S.C. 
§ 5904(c)(2).  See VAOGCPREC 12-97, 62 Fed. Reg. 37952 (July 
15, 1997; see generally Federal Courts Administration Act, 
Pub. L. No. 102-572, § 506, 106 Stat. 4506 (1992), reprinted 
at 28 U.S.C. § 2412 note (Fee Agreements); Shaw v. Gober, 
10 Vet. App. 498 (1997).

A September 1998 memorandum shows that the attorney received 
EAJA fees for the second Court appearance in the amount of 
$1,906.29.

By a March 1999 letter, the veteran stated that he 
appreciated the attorney's assistance with his VA claim and, 
in part, he was uncertain of the laws governing the process 
of the Court or the Board.  The veteran added that he could 
only say that he believed that laws are written to be 
followed.  He appreciated the Board reviewing any portion of 
his case and/or any agreements pertaining to his case.  The 
veteran added, that the Board's judgment, based on governing 
laws, should prevail and he would accept its judgment in any 
event.  

In a March 1999, the attorney acknowledged that the Board is 
bound by VA General Counsel's (GC) opinions and case law of 
the Court.  The attorney then stated that the GC's opinion 
and the Court's opinion in Shaw were incorrect, as both 
misinterpret the jurisdiction of the Board in reviewing fee 
agreements.  The attorney argued that the statute and 
regulation limit the scope of review of the fee agreement to 
the question of whether fee called for in the fee agreement 
is "unreasonable or excessive."  They do no authorize 
review of the fee agreement, or any other fee agreement, 
regarding provisions concerning EAJA.  The attorney argued 
that the fee called for in the fee agreement of 30 percent of 
past-due benefits is neither excessive nor unreasonable and 
the fees incurred as a result of representation before the 
Court is a matter separate from the fee paid for in the court 
preceding under EAJA.  The attorney argued that it was not 
appropriate for the Board to calculate the fee as exceeding 
30 percent by adding to that percentage payable from past due 
benefits the amount of fees earned for his representation 
before the Court.  The fees were separate and apart.  The fee 
agreement also provided that this work was separate and 
apart, and not subject to an offset.

The record then shows that in July 1999, the veteran and VA 
entered into a stipulated agreement.  In the agreement, the 
Secretary agreed to award the veteran service connection for 
Reiter's syndrome; agreed that the questions of the proper 
effective date and the proper disability rating were matters 
for initial RO review, subject to the right of an appeal; and 
that the Secretary would notify promptly the RO upon final 
disposition by the Court with respect to the settlement and 
the RO shall take prompt action to implement the agreement.  
The Secretary did not admit that any error was committed by 
the VA or any of its employees in the adjudication of the 
claim and that the veteran agreed that his pending appeal 
shall be dismissed, with prejudice, following execution of 
the agreement.  In August 1999, the Court granted the parties 
motion to dismiss the veteran's appeal.  

In an August 10, 1999 rating action, the RO effectuated the 
stipulated agreement, thereby granting service connection for 
Reiter's syndrome evaluated at 40 percent, effective 
October 22, 1990.  

In September 1999, the RO told the veteran that the Court had 
found his Reiter's syndrome service connected and 40 percent 
disabling, effective October 22, 1990, and payable November 
1, 1990.  


FINDINGS OF FACT

1.  In a March 1996 decision, the Board denied entitlement to 
service connection for Reiter's syndrome but granted an 
increased disability rating for PTSD from 30 to 70 percent.  

2.  Notices of disagreement leading to that decision were 
received subsequent to November 18, 1988.

3.  In August 1996, the veteran and attorney entered into an 
Attorney-Client Fee Agreement.  The agreement stated that the 
attorney's fee would be contingent on an award of 30 percent 
of any back-pay benefits, and shall be directly paid to the 
attorney by veteran.  The agreement also provided that in the 
event that the Court vacated the Board's decision and 
remanded the case, EAJA fees would not be offset against the 
award of benefits.  VA received notice of the agreement in 
October 1996.

4.  In March 1997, the Court affirmed the Board's decision 
granting a 70 percent disability rating for PTSD but vacated 
and remanded the Board's determination which denied service 
connection for Reiter's syndrome and denied entitlement to a 
disability rating in excess of 70 percent for PTSD.

5.  After appearing before the Court, an EAJA award in the 
amount of $11,450.00 was paid to the veteran and attorney.

6.  In October 1997, the Board denied entitlement to service 
connection for Reiter's syndrome and remanded the claim of 
entitlement to an increased rating in excess of 70 percent 
for PTSD.

7.  In December 1997, the veteran and attorney submitted an 
updated fee agreement which reiterated provisions contained 
within the August 1996 agreement.

8.  In July 1998, the Court vacated and remanded the Board's 
determination which denied service connection for Reiter's 
syndrome.

9.  In an August 13, 1998 decision, the RO increased the 
evaluation for PTSD from 70 to 100 percent, effective 
September 2, 1992.  

10.  In September 1998, an EAJA award in the amount of 
$1,906.29 was paid to the veteran and attorney.

11.  In November 1998, the Board again denied service 
connection for Reiter's Syndrome.

12.  In January 1999, the veteran and attorney again entered 
into an updated fee agreement, which reiterated provisions 
contained in the August 1996 and December 1997 fee 
agreements.  

13.  In July 1999, the Secretary and veteran entered into a 
stipulated agreement, in which the Secretary agreed to award 
service connection for Reiter's syndrome.  The RO, in August 
1999, effectuated the foregoing determination, and rated the 
disability as 40 percent disabling, effective from October 
22, 1990.  

14.  The payment of attorney's fees in the amount of 30 
percent resulting from the grant of service connection for 
Reiter's syndrome, evaluated at 40 percent, effective from 
October 22, 1990 and an increased evaluation to 100 percent 
for PTSD, effective from September 2, 1992, is reasonable.  
The attorney has represented the veteran since August 1996, 
successfully appealed to the Court on two separate occasions, 
and successfully negotiated a stipulated agreement on the 
veteran's behalf.  

15.  The payment of EAJA fees in addition to a contingent fee 
to 30 percent of past-due benefits awarded is excessive and 
unreasonable.  The attorney represented the veteran before 
the Court on each occasion for the issues of entitlement to 
service connection for Reiter's syndrome and on one occasion 
for entitlement to an increased rating in excess of 70 
percent.  


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before VA 
may be executed have been met.  38 U.S.C.A. § 5904(c) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).

2.  The fee agreement, to the extent that it provides that 
attorney fees in the amount equal to 30 percent of past-due 
benefits resulting from the grant of service connection for 
Reiter's syndrome, evaluated at 40 percent, effective from 
October 22, 1990 and an increased evaluation to 100 percent 
for PTSD, effective from September 2, 1990, is reasonable.  
38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1999); 38 C.F.R. § 
20.609(c) (1999).

3.  The fee agreement, to the extent that it provides that 
that EAJA fees in the amount of $11,450.00 and $1,906.29 will 
not be offset against the amount paid from past-due benefits, 
is "excessive and unreasonable."  38 U.S.C.A. § 2412 (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Section 5904, Title 38 of the United States Code provides 
except as provided in paragraph (3), in connection with a 
proceeding before the Department with respect to benefits 
under laws administered by the Secretary, a fee may not be 
charged, allowed, or paid for services of agents and 
attorneys with respect to services provided before the date 
on which the Board first makes a final decision in the case.  
Such a fee may be charged, allowed, or paid in the case of 
services provided after such date only if an agent or 
attorney is retained with respect to such case before the end 
of the one-year period beginning on that date.  The 
limitation in the preceding sentence does not apply to 
service provided with respect to proceedings before a court.  
38 U.S.C.A. § 5904(c)(1).

Applicable regulation provides attorneys-at-law may charge 
appellants for their services only if a final decision has 
been promulgated by the Board with respect to the issue or 
issues, involved; as such, fees may not be charged, allowed, 
or paid for services provided before the date of the Board's 
decision; the Notice of Disagreement which preceded the Board 
decision with respect to the issue or issues, involved was 
received by the agency of original jurisdiction on or after 
November 18, 1988; and the attorney-at-law or agent was 
retained not later than one year following the date that the 
decision by the Board with respect to the issue or issues, 
involved was promulgated.

In this case, the criteria for eligibility for attorney fees 
are met.  In March 1996, the Board denied entitlement to 
service connection for Reiter's syndrome and granted 
entitlement to an increased rating to 70 for PTSD.  Notices 
of disagreement preceding that Board decision with respect to 
those issues were received subsequent to November 18, 1988.  
In addition, in August 1996, the veteran designated the 
attorney as his representative and the veteran and attorney 
entered into the fee agreement at that time.  Accordingly, 
the criteria of 38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609 
are met.  Id.

The record also shows that a valid fee agreement between the 
attorney and veteran was entered into for eligibility for 
payment of attorney fees.  Agreement for the payment of fees 
for services of attorneys-at-law must be in writing and 
signed by the veteran and attorney-at-law.  The agreement 
also must include the names of the veteran and attorney, the 
applicable VA file number, and the specific terms under which 
the amount to be paid for the services of the attorney-at-law 
will be determined.  In addition, a copy of the agreement 
must be filed with the Board within 30 days of its execution.  
38 C.F.R. § 20.609(g).  Here, the August 1996, December 1997, 
and January 1999 fee agreements recorded the name of the 
veteran and attorney, the VA file number, and specified the 
terms under which the amount to be paid would be determined.  
The fee agreements were also filed with VA within 30 days of 
their execution.  Considering the foregoing, the requisite 
criteria of Section 20.609(g) are met.

Nevertheless, although the attorney in this case may charge 
the veteran for legal services provided and even though the 
record shows that the parties entered into a valid fee 
agreement, VA law provides that the fees permitted for 
services of an attorney must be "reasonable."  38 C.F.R. 
§ 20.609(e), (i).  In accordance with applicable law and 
regulation, the veteran and attorney were apprised of this 
regulation and provided with the opportunity to submit 
additional evidence and argument.  38 C.F.R. § 20.609(i).

Fees permitted for services of an attorney admitted to 
practice before VA must be reasonable.  They may be based on 
a fixed fee, hourly rate, a percentage of benefits recovered, 
or a combination of such bases.  38 C.F.R. § 20.609(e).  
Factors considered in determining whether fees are reasonable 
include: (1) the extent and type of service the 
representative performed; (2) the complexity of the case; (3) 
the level of skill and competence required of the 
representative in giving the services; (4) the amount of time 
the representative spent on the case; (5) the results the 
representative achieved, including the amount of any benefits 
recovered; (6) the level of review to which the claim was 
taken and the level of review at which the representative was 
retained; (7) rates charged by other representatives for 
similar services; and (8) whether, and to what extent, the 
payment of fees is contingent upon the results achieved.  38 
C.F.R. § 20.609(e).  Fees which total no more than 20 percent 
of any past-due benefits awarded are presumed reasonable.  
38 C.F.R. § 20.609(f).

As discussed above, the August 1996, December 1997, and 
January 1999 fee agreements provided for a total payment of 
30 percent of past due benefits to the attorney for services 
rendered.  Information contained in the claims folder shows 
that in June 1997, the attorney received $11,450.00 in EAJA 
fees; in September 1998, the veteran was issued an award of 
past due benefits in the amount of $62,728.23 and 30 percent 
of that amount would be $18,818.62; and in September 1999, 
the attorney and veteran received $1,906.29.  Thus, in this 
case, the attorney seeks a total fee in the amount of 
$32,174.91. 

In this case, the Board acknowledges that the attorney has 
represented the veteran since August 1996 for the claims of 
entitlement to service connection for Reiter's syndrome and 
an increased evaluation for PTSD, and since 1996 the 
attorney, on two separate occasions, has successfully 
represented the veteran before the Court.  The attorney also 
represented the veteran before the Board and VA.  The 
attorney's services included negotiating and drafting joint 
motion for remands in March 1997 and July 1998, presenting 
arguments before the Board, and possibly negotiating and 
drafting a stipulated agreement in July 1999.  The claims 
folder also contains a five-page argument from the attorney 
on the veteran's behalf, dated in August 1998.  Further 
during the pendency of the appeal, it is very likely that the 
veteran and attorney had several contacts between them.  In 
light of the foregoing, the Board finds that the 30 percent 
contingent fee is reasonable.  38 C.F.R. § 20.609(e).

In spite of the foregoing, however, the Board finds that any 
amount in excess of 30 percent of past-due benefits would be 
"excessive and unreasonable."  As such, the attorney may 
not keep 30 percent of the gross amount of any past due VA 
benefits in addition to 100 percent of any EAJA award 
($11,450.00 and $1,906.29). 

In this regard, the Board acknowledges the clauses contained 
within the fee agreements dated from 1996 to 1999, which 
provide that the parties agreed in the event the Court grants 
an award of benefits, if there is ultimate successful 
recovery of past-due benefits for the Client, an offset will 
be made against the entitlement paid under the 
Attorney/Client Contingent Fee Contract of Attorney's 
percentage of past-due benefits, in the amount of the sum of 
the attorney fees awarded by the Court under the provisions 
of EAJA.  The parties also agreed that there will be no such 
setoff if the Court remands the veteran's case.  The Board 
also acknowledges the attorney's arguments set forth in the 
March 1999 letter, which is discussed in the INTRODUCTION 
section of this decision.  

Nevertheless, the Board finds that, in spite of the 
provisions contained within the fee agreements, applicable 
law in this area has been settled and is clear.  For attorney 
fees under the EAJA, 28 U.S.C.A. § 2412, the Court has held 
that any contingency fee that the attorney would collect, as 
a result of the same appeal, for representation before the 
Court on the underlying claim must be offset by any EAJA fees 
that he has already collected based on the Court's remand of 
the case.  See In re Fee Agreement of Mason, No. 96-1663 at 
page 12 (U.S. Vet. App. Oct. 6, 1999), citing Vosefski v. 
Brown, No. 90-920 (April 12, 1995, Court order granting 
parties' joint April 11, 1995, motion to dismiss appellant's 
May 10, 1993, EAJA application); section 506( c) of the 
Federal Courts Administration Act (FCAA), Pub. L. No. 102-
572, § 506(c), 106, Stat. 4506, 4513 (1992) (where the 
claimant's attorney receives fees for same work under both 38 
U.S.C. § 5904 and section 2412(d), the claimant's attorney 
must refund to the claimant the amount of the smaller fee; 
Curtis v. Brown, 8 Vet. App. 104, 108 (1995); see also Wingo 
v. West, 11 Vet. App. 113, 114 (1998); Shaw v. Gober, 10 Vet. 
App. 498, 503-04 (1997); VAOGCPREC 12-97 (March 26, 1997).  
EAJA reimbursements are not to be used as supplements to 
other fees collected.  Rather, they are used to offset any 
amount paid or owed by the client to the attorney to 
reimburse for fees, costs and expenses. See In the Matter of 
the Fee Agreement of Mason, 11 Vet. App. 514, 516 (1998) (per 
curiam order).  That is, EAJA fees awarded where the attorney 
is paid by fee agreement go first to reimburse the client the 
amount paid to the attorney pursuant to the fee agreement.  
See Shaw v. Gober, 10 Vet. App at 503; Curtis v. Brown, 
8 Vet. App. at 108-109.  Thus, fee agreement provisions are 
unreasonable on their face where they require that contingent 
fee payment to the attorney out of past-due benefits as 
compensation for post remand work will not be offset by an 
EAJA award for representation before the Court and preclude 
reimbursement to the client for costs or expenses advanced by 
the appellant if the EAJA settlement is less than the full 
amount request in the EAJA application.  Federal Courts 
Administration Act, Pub. L. No. 102-572, § 506, 106 Stat. 
4506, 4513 (1992) (found at 28 U.S.C. § 2412 note); Shaw v. 
Gober, 10 Vet. App. at 503; Curtis v. Brown, 8 Vet. App. at 
108; In the Matter of the Fee Agreement of Mason, 11 Vet. 
App. 514.  

Additionally, even though the attorney has met the conditions 
for eligibility for EAJA fees and asserts that representation 
for the VA and Board, and Court are separate and distinct, 
the Board points out that, in this case, the EAJA award 
derived from the "same work" that produced the past-due 
benefits award, i.e., entitlement to service connection for 
Reiter's syndrome and entitlement to an increased rating in 
excess of 70 percent for PTSD.  Because the fees derived from 
the "same work" and because the eligibility to payment of 
attorney fees totaling 30 percent of past-due benefits has 
been established, any EAJA fees awarded must go first to 
reimburse the veteran the amount paid to the attorney 
pursuant to the contingent fee agreement.

An EAJA award under § 5904(b) allows the attorney to collect 
his fee out of the veteran's past-due benefits, while the 
EAJA award is paid by the Government to the veteran to defray 
the cost of legal services.  See Shaw v. Gober, 10 Vet. App. 
498; Curtis v Brown, 8 Vet. App. 104, 108-9; Russell v. 
Sullivan, 930 F.2d 1443, 1446 (9th Cir. (1991).  Thus, 
although the attorney is permitted to seek recovery of 
attorney's fees under both 38 U.S.C.A. § 5904 and 28 U.S.C.A. 
§ 2412, the EAJA award serves as a reimbursement to the 
veteran for fees paid of the past-due disability benefits.  
Accordingly, the attorney must keep only the larger of the 
fees recovered, and must refund the amount of the smaller fee 
to the veteran in accordance with § 506(c) of the FCAA.  See 
In the Matter of the Fee Agreement of Mason, Shaw, Wingo, and 
VAOGCPREC 12-97, all supra. 

Based on the foregoing, eligibility for past-due benefits 
resulting from entitlement to service connection for Reiter's 
syndrome is warranted; therefore, the attorney fee amount 
will be based on the initial disability rating assigned by 
the RO following the award of service connection.  The sum 
will equal the payments accruing from the effective date of 
the award to the date of the initial disability rating 
decision.  The grant of entitlement to service connection for 
Reiter's syndrome was assigned an effective date of October 
22, 1990, rated at 40 percent.  The assigned evaluations were 
effectuated by an August 10, 1999 rating decision.  Thus, the 
inclusive dates for the payment of benefits arising from the 
grant of benefits resulting from Reiter's syndrome are from 
November 1, 1990, (because payment of monetary benefits may 
not be made before the first day of the calendar month 
following the date of an award, October 22, 1990, the 
beginning inclusive date for payment of the attorney's fee is 
November 1, 1990, see 38 U.S.C.A. § 5111(a) (West 1991)) to 
August 10, 1999, the date of the rating decision that 
effectuated the grant.  

If an increased evaluation is subsequently granted as the 
result of an appeal of the disability evaluation initially 
assigned by the RO, and if the attorney represents the 
claimant on that phase of the claim, the attorney will be 
paid a supplemental payment based upon the increase granted 
on appeal, to the extent that the increased amount of 
disability is found to have existed between the initial 
effective date of the award following the grant of service 
connection and the date of the award following the grant of 
service connection.  Because the effective date for grant of 
benefits to 100 percent is between the initial effective date 
of the awarding of service connection, September 2, 1992, and 
the date of the rating action effectuating the appellate 
decision, August 13, 1998, the requisite criteria for 
entitlement to a supplemental payment are met.  For PTSD, on 
August 13, 1998, the RO increased the 70 percent award to 100 
percent, effective September 2, 1992 and the effective date 
of the award following the grant of service connection is 
September 2, 1992.  As such, it is now incumbent upon the RO 
to compute what amount would be payable to the attorney.  38 
U.S.C.A. § 5904 and 38 C.F.R. § 20.609.

In June 1997 and September 1999, the attorney and veteran 
received EAJA payments in the amount of $11,450.00 and 
1,906.29, respectively.  If the sum of these amounts is less 
than the 30 percent awarded to the attorney from past-due 
benefits, the attorney must refund any and all EAJA fees to 
the veteran.  Once the attorney receives payment of fees for 
legal services rendered in connection with the VA claim, he 
will have to refund the smaller of the fees received under 
either the EAJA or the fee received pursuant to 38 U.S.C.A. § 
5904.  While the Board does not have the direct authority to 
order the attorney to make such payment, the Board notes that 
to not make such payment would violate Federal Law, Section 
5905, Title 38 of the United States Code.  See 38 U.S.C.A. § 
5905 (West 1991 & Supp. 1999).



ORDER

Attorney fees in the amount of 30 percent of past-due 
benefits awarded, not to be offset by post-remand EAJA fee 
awards, as provided in fee agreements dated from August 1996 
to January 1999 are "excessive and unreasonable."  Attorney 
fees in the amount of 30 percent of past-due benefits awarded 
to the veteran resulting from the grant of service connection 
for Reiter's syndrome, rated at 40 percent, effective from 
November 1, 1990, to August 10, 1999, and the grant of an 
increased rating from 70 percent to 100 percent for PTSD, 
effective from September 2, 1992 to August 13, 1998, may be 
awarded to the attorney.  To this extent and no more, the 
attorney fee agreement is reasonable and eligibility for 
payment of attorney fees is established.



		
	V. L. Jordan
Member, Board of Veterans' Appeals

 


